Citation Nr: 0127037	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  96-18 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the claimant may be recognized as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1953 
and from May 1968 to September 1975.  The veteran died in 
January 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  The 
claimant and her representative appeared at hearings at the 
RO in October 1997 and July 1998 and before a Member of the 
Board at a hearing at the RO in September 2001.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate these claims.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran, in a November 1978 VA Form 21-686c, 
Declaration of Marital Status, reported that he and M.V. 
(also known as M.G.), were divorced in January 1971 in 
Columbus, Georgia.  Additional information indicates that the 
veteran was stationed a Fort Benning, Georgia at the time. 
The Board notes that the veteran used two names during this 
time.   Furthermore, the record contains a marriage license 
for the veteran and the claimant from State of Georgia, 
County of Muskogee.  Additionally, M.V., in a March 1995 
statement, reported that the veteran told her that he had 
divorced her.  While the Board notes that the RO contacted 
Caddo Parish in Louisiana and received information as to the 
veteran's marital status in Louisiana, it does not appear 
that the RO contacted the State of Georgia and requested this 
information.  In view of the VCAA, the RO has a duty to 
assist the claimant in development of the record.

The Board notes that although M., the recognized surviving 
spouse, was apprised that the claimant had filed a claim for 
DIC and provided with a copy of the September 1999 
supplemental statement of the case, it is not clear that the 
RO followed all of the contested claim requirements as 
required under 38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. 
§§ 19.101, 19.102 (2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the State of 
George, County of Muskogee and City of 
Columbus and request whether there is 
record of a divorce between M.V. and the 
veteran from 1969 to 1972.  The RO should 
request this information under either of 
the names used by the veteran as listed on 
his marriage certificate with M.V. in 
1962.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the claimant her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should comply with the 
contested claim requirements as required 
under 38 U.S.C.A. § 7105A(b) and 38 C.F.R. 
§§ 19.101, 19.102, as applicable.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.  The claimant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




